USCA4 Appeal: 22-1683      Doc: 5        Filed: 11/03/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1683


        BEATRICE NEWSOME, a/k/a Beatrice Wilson Newsome; EARL LEON
        NEWSOME,

                            Plaintiffs - Appellants,

                     v.

        FESTIVA RESORTS REAL ESTATE HOLDINGS, LLC; SCOTT STYRON,
        Director of Resort Operations; ELLINGTON AT WACHESAW PLANTATION
        EAST HOMEOWNERS ASSOCIATION, INC.; JEREMY MOSER, General
        Manager of Elllington and Manager of Festiva; LATOUR HOTELS & RESORTS,
        INC.; KEVIN BLOCKER, Senior Vice President of Operations,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. David C. Norton, District Judge. (2:22-cv-00533-DCN-MGB)


        Submitted: October 26, 2022                                  Decided: November 3, 2022


        Before KING and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Beatrice Newsome, Earl Leon Newsome, Appellants Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1683      Doc: 5         Filed: 11/03/2022      Pg: 2 of 2




        PER CURIAM:

               Beatrice and Earl Newsome appeal the district court’s order accepting the magistrate

        judge’s recommendation and dismissing their amended civil complaint without prejudice

        for lack of subject matter jurisdiction. We have reviewed the record and find no reversible

        error. Accordingly, we affirm. Newsome v. Festiva Resorts Real Estate Holdings, LLC,

        No. 2:22-cv-00533-DCN-MGB (D.S.C. June 16, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2